Lacombe, Circuit Judge.
In these four cases the collector of this port liquidated the duty upon certain importations of the petitioners at 75 cents per pound, as leaf tobacco suitable for wrappers, and possessing certain other characteristics which the tariff (paragraph 246) specified. Against this liquidation the importers protested, setting forth in their protests the facts which, as they claimed, showed both that errors had been made in the classification of the tobacco, and that the examination of the importations had not been such as the statutes required. All the papers were transmitted to the board of general appraisers, which affirmed the action of the collector. The importers having applied to this court for a review, of the action of the board, orders were heretofore made calling for returns of the “record and the evidence taken by them, together with a certified statement of the facts involved in the case, and their decisions thereon.” Section 15, Act 1890. The returns-filed in response to this order each state that “all the facts involved in said case, so far as ascertained by the board, are fully stated in [a certain] opinion and decision [annexed thereto.]” In such opinion it is stated that, inasmuch as some of the questions raised by the protest are “understood to be now pending in the United States courts, [they] do not deem it advisable to enter into the merits of the same at this time, but affirm [the collector’s] assessment of duty.” Both the counsel for the petitioners and the district attorney move the court to send back these returns as not in conformity to the requirements of the statute, insisting that neither the' importer nor the government can safely proceed further in the cases until a proper return is filed. Certainly these returns do not contain any certified statement of “the facts involved in the case,” which, under the *237statute, it is the duty of the hoard to make. The joint motion must therefore be granted, and the returns sent back to the board, to be conformed to the requirements of the statute as stated in the former orders.